 In the Matter of THE HARTFORD TIMES, INc.,1 EMPLOYERandHART-FORD PRINTING PRESSMEN AND ASSISTANTS' UNION No.83, OF THHINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS' UNION OFNORTH AMERICA, A. F. OF L., PETITIONERCaseNo. 1-RC-7,76.-Decided March 18, 1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held before ahearing officer of the National Labor Relations Board.At the hear-ing, the Employer moved to dismiss the petition.For the reasonshereinafter stated, such motion is denied.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.The Employer has made a motion to dismiss the proceeding onthe ground of contract bar.Such motion is based upon a contract,dated May 22, 1947, and effective until May 22, 1949, between theEmployer and the 14 journeymen and apprentices in the Employer'spressroom.The petition, which seeks all web newspaper pressmenand apprentices, was filed on November 8, 1948. Inasmuch as theabove-mentioned contract was in effect at the time the petition wasfiled and still in effect, the Employer contends that such contract isa bar to this proceeding.The contract in question, which was signedindividually by each of the pressroom employees, covers only wages'The Employer's name appears as amended at the hearing.*Reynolds,Murdock,and Gray.82 N. L. R. B., No. 28.247 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDand hours, and otherwise does not contain any substantive provisionsconcerning conditions of employment 2At the hearing, the partiesstipulated that such contract was negotiated with the pressroom em-ployeesas individuals,and not as members of a labor organization.The fact that each of the employees involved herein has signed anindividual wage and hour agreement with the Employer cannot beheld to reflect the desires of such employees regarding representation,and does not, as contended by the Employer, constitute a bar to collec-tive bargaining in their behalf.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning,of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:In substantial agreement with the parties, we find that the follow-ing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:All web newspaper pressmen and apprentice web newspaper press-men, excluding professional employees, guards, and supervisors asdefined by the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-pose of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which the case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-2 Although the contract states that it "shall supersede the present oral agreement re-garding wages and working conditions,"its provisions cover only wages and hours.aMatter of The Deming Company,59 N. L R B 527, and cases cited therein;Matter ofEwing-Thomas Corporation,65 N. L It. B. 1270. See,also,Matter of Rankin EquipmentCo., 79 N. L. It. B 1439. THE HARTFORD TIMES, INC.249mine whether or not they desire to be represented, for purposes of col-lective bargaining, by Hartford Printing Pressmen and Assistants'Union No. 83, of the International Printing Pressmen and Assistants'Union of North America, A. F. of L.44The compliance status of Hartford Printing Pressmen and Assistants' Union No. 83,of the International Printing Pressmen and Assistants' Union of North America, A. F. ofL., has lapsed since the hearing in this matter.The Regional Director is hereby instructednot to conduct the election directed herein if such labor organization has not, within 2weeks from this date, renewed its compliance with Section9 (f), (g), and(h) of the Act.